


110 HCON 232 IH: It is the Sense of the Congress that the

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 232
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Marchant
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		It is the Sense of the Congress that the
		  confidentiality mandates for minors should be removed from family planning
		  services programs operating under title X of the Public Health Services Act and
		  Medicaid.
	
	
		Whereas title X of the Public Health Service Act,
			 established by Congress, was designed to assist in making comprehensive
			 voluntary family planning services readily available to all persons desiring
			 such service;
		Whereas these services, including the availability of
			 contraception, were extended to minors under the age of 16 as a result of the
			 United States Supreme Court decision in Carey v. Population Services
			 International; consequently, title X clinics can provide minors with free
			 contraceptives without a parent’s knowledge or consent;
		Whereas Medicaid funding for family planning was
			 authorized to cover health care services for low-income women through a
			 cooperative Federal-State program;
		Whereas in Texas, any provider receiving title X funds
			 from the State must also provide services to Medicaid-eligible clients and the
			 State cannot require minors to obtain parental consent before receiving family
			 planning services including contraception;
		Whereas these requirements effectively force the State to
			 provide contraceptives to children under the age of 16 in order to finance
			 critical family planning services and reduce the likelihood of parental
			 involvement at a time in a child’s sexual development when emotional capacity
			 is not likely to correspond to physical maturity; and
		Whereas family planning programs operating under title V
			 and title XX of the Social Security Act are not prohibited from requiring
			 parental consent for the dispensation of prescriptions, devaluing the
			 implication that confidentiality is a necessity and sending a mixed message to
			 State administrators of family planning programs: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 confidentiality mandates for minors should be removed from family planning
			 services programs operating under title X of the Public Health Services Act and
			 Medicaid.
		
